PER CURIAM.
Stevens Guy entered a plea of nolo con-tendere to charges of possession of heroin, possession of cocaine, and possession of a firearm by a convicted felon. Under the plea agreement, he reserved for appeal the denial of his motion to suppress evidence. We conclude that the motion to suppress *1194was correctly denied. See State v. Gribeiro, 513 So.2d 1323 (Fla. 3d DCA 1987).
We remand for correction of the judgment, which erroneously indicates that the defendant-appellant Guy entered a plea of guilty. In reality, he entered a plea of nolo contendere. The defendant need not be present for the correction of the judgment.
Affirmed; remanded for correction of judgment.